ON REHEARING.
Adams, J.
Where the additional abstract of the appellee merely presents additional matter, and does not otherwise controvert the correctness of the appellant’s abstract, it is evident that we should be justified in assuming that the appellee’s abstract is correct. But it is insisted that, where it seeks to eliminate something from the appellant’s abstract, it is not to be taken as correct and should have no effect except to send us to the transcript to ascertain what the true record is. The argument is, that the appellee’s abstract in such case is in effect a mere denial, and so it ought to be considered that there is an issue, and there being such, the court must resort to the transcript.
Rule twenty, under which the appellee is allowed to file an additional abstract, does not expressly provide what force *631shall be given it when filed; bnt it has seemed to us that it should not primarily be regarded as raising an issue to be determined.
There is no good reason in any case why the appellant’s abstract should not be a fair presentation of the case. If it is not such we must pesume that it is by reason of oversight or mistake. If the appellee files an additional abstract we must, we think, be allowed to presume in the outset that it is to correct an oversight or mistake. N either party has anything to gain by a false presentation of the record, because it is within the power of either party to cause the true record to be shown. The rule, then, should be construed so far as it can properly be done, to facilitate the convenience of the parties and the court.
Jf we should assume, whenever the appellee files an additional abstract which has the effect to controvert some part of the appellant’s abstract, that an issue is raised to be determined, we should often put ourselves to the labor of calling for and examining the transcript, when there was no controversy in fact. We have thought, therefore, that we ought to assume that the appellee’s additional abstract is correct, and that there is no controversy unless the appellant files a paper expressly notifying us that there is a controversy, and an issue raised for our determination. If the appellant denies the appellee’s abstract we should deem ourselves thus notified.
We do not wish to be understood as holding that where the appellant’s abstract states that it is an abstract of all the evidence, and the appellee’s abstract denies the truth of such statement, we would assume that the statement is untrue.
Upon the question presented in the case at bar we see no reason to depart from the rulings heretofore made. The former opinion is accordingly adhered to, and the judgment is
Affirmed.